Case: 16-11063       Date Filed: 11/19/2018   Page: 1 of 2


                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-11063
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 4:94-cr-04071-WS-CAS-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                          versus

STEFFANY FRAZIER,
a.k.a. Steffeny Bernard Frazier,

                                                               Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (November 19, 2018)

Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 16-11063     Date Filed: 11/19/2018   Page: 2 of 2


      Marisa C. Maleck, appointed counsel for Steffany Frazier in this appeal from

the denial of a motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2), has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit that are not waived, counsel’s

motion to withdraw is GRANTED, and Frazier’s convictions and sentences are

AFFIRMED.




                                          2